           Case 3:14-cr-00140-HEH vurOClSjd <^Cat22A
                                   Document 271                                        e^O^taJUA
                                                 Filed 08/08/19 Page 1 of 14 PageID# 4922
                                              di/AsjUJt           OOJjC^'-V^'-Cl
  \jJn£/^ 'ii- a>oA aa-pituwudi ok tJrvc- toL^^V^AiU ^ 0.^<%cmaaM^ ^
ru^.^o^v^vwevvt                                                           Wx>^                                 o^e^. Wk^
^         vvdt [vO^Va^r^                           dlo^xu<wejvt 4
VYU^ V\OJ/Vv<2_ UL<b^Uv-^ cSlijLKn.<V2.                   ,LVwl.UjcU.\^g H^<y»<Lo/jA Vv\<2jLU»,MH'uJl<e_ Wtlvv^
u^                  V V^ejQjCaLeyv;^ ^ijUfewdeA -AjO oonj^iijc^ wu^ wa^Q-^Wi
 ^iye^jOuLLM- 'SjJ ^^ju.#3">tCtA^ um.|^0^X*Qjl                             -o)^ ?>2uu^.-^€jL2_ 'i qJI?>o I
      "to con^cl Wu^ \>JOJ^Q.                                           vodtl-D^-Vxiij^.,^            GLS UsJtiiU.,
     ■'IJSjOiL VXjCLVKCL. \ ^rfeeA«-            ^0-VVv.LcS.O.                       , '"UxVj-cOlA/i 'o/v^ifyQyLiiCiS v>->iiijCL^-~
QJtQ^ ^u:3lJ^q_            O^ VUXV\a(2_ ^^<2>e..OL5.oy2_
 o| ^%j2. CliuJ^YXjJbL^ /                          dM-OUO^Cfisi ^Voi; & |^olSlO^A> -Mr^out. OoaY.<25lXC^Sl
c^ Iak e«eK;a                                              4 -tViiiT^
^■^Oju                              CLfiAGa>v-v»           ^SliLyvvO 010J2jU ^
 -^JijSisLf Xi2^x,(NJi>eJ: o|) Vc^VvvOO^fi-            I          ^?-\JuAdi2jAj            ^S^fi2LJ>JU^ W)j^ WUxAm &
        QxS^JvA-StGJ^S ^^QL^\£jva6j^ <^Vou>Uro0 "bVOli                                                                     ViaSL (m
 ^jpuyt- V\/U%cASU^ cij2jU2M^€jc!l ^UJ^r&y^ ^                                                                    VlOJ(WQ,
 V.W <tfe©^Ju>VA<2-^^ ^ vvla^ CiDoys.., ^ ^"uy^Zjofe "Hu^ -wvom^cu^
 ?>Lp              ■'\3feujL                   ^                Vwu           tcfcvwQs/t                            ^oxiijzJ^
 w^ ^NO'VJCCoe <?p>afi-,                                                  %!La^ V-^tl                                               ,
  \ <S(2^0A\jdi ol                                   "iM            C<3L«S-
                                                                                                                RECEIVED
                                                                                                               IVAILROOM




                                                                                                  cler: ;. l
                                                                                                       ale:.
                                                                                                                                -3-

                                                                                                ^ fe, O I ? ! i ^ .
                                                                                                u r~"""
                                                                                                           ..'a - 8 2019
                                                                                               LI U:

                                                                                                CLERK, U.S. DiS fRiCT CUUF<T j
•^<aw> Idba 11 ^ ^                                   B'V v\ -%a< ,                                        Richmond, va          =
Case 3:14-cr-00140-HEH Document 271 Filed 08/08/19 Page 2 of 14 PageID# 4923




BP-229 RESPONSE                                              Case Number: 983019-Fl



Your Request for Administrative Remedy dated June 14, 2019, and received in the
Administrative Remedy office June 18, 2019, has been reviewed. You state that the last
name used in your inmate records is incorrectly spelled and relies on incorrect foreign
documents about you. As relief, you request that your correct name be used.

A review of the issues raised in your Request for Administrative Remedy has been
conducted. The results of the review revealed that Program Statement 5800.15,
Correctional Svstems Manual. Section 402(d), states, "[t]he name entered on the
Judgment in a Criminal Case (J&C) is considered the committed name to be used by the
inmate, as well as the Bureau of Prisons (BOP). The BOP database must reflect the
committed name, which may only be changed by an order from the Federal sentencing
court." The name in your J&C is the name that is used by the BOP and has been entered
into the BOP database. Pursuant to applicable policy, any name change must be made by
order of the sentencing court (United States District Court for the Eastern District of
Virginia). You may petition the court if you wish to seek a name change.

Accordingly, this response to your Request for Administrative Remedy is for informational
purposes only. In the event you are not satisfied with this response and wish to appeal,
you may do so within 20 calendar days of the date of this response by submitting a BP-
230(13)to the Regional Director, Federal Bureau of Prisons, North Central Regional
Office, Gateway Complex, Tower II, 8th Floor, 400 State Avenue, Kansas City, Kansas
66101-2492.




Andre Mbtevousian, Complex Warden                            Date
Case 3:14-cr-00140-HEH Document 271 Filed 08/08/19 Page 3 of 14 PageID# 4924




BP-229 RESPONSE                                              Case Number: 983019-Fl



Your Request for Administrative Remedy dated June 14, 2019, and received in the
Administrative Remedy office June 18, 2019, has been reviewed. You state that the last
name used in your inmate records is incorrectly spelled and relies on incorrect foreign
documents about you. As relief, you request that your correct name be used.

A review of the issues raised in your Request for Administrative Remedy has been
conducted. The results of the review revealed that Program Statement 5800.15,
Correctional Svstems Manual, Section 402(d), states, "[t]he name entered on the
Judgment in a Criminal Case (J&C) is considered the committed name to be used by the
inmate, as well as the Bureau of Prisons (BOP). The BOP database must reflect the
committed name, which may only be changed by an order from the Federal sentencing
court." The name in your J&C is the name that is used by the BOP and has been entered
into the BOP database. Pursuant to applicable policy, any name change must be made by
order of the sentencing court(United States District Court for the Eastern District of
Virginia). You may petition the court if you wish to seek a name change.

Accordingly, this response to your Request for Administrative Remedy is for informational
purposes only. In the event you are not satisfied with this response and wish to appeal,
you may do so within 20 calendar days of the date of this response by submitting a BP-
230(13)to the Regional Director, Federal Bureau of Prisons, North Central Regional
Office, Gateway Complex, Tower II, 8th Floor, 400 State Avenue, Kansas City, Kansas
66101-2492.




 c                                                                  10- R
AndreB ivfetevousian.
       Mfetevousian, Complex Warden                          Date
Case 3:14-cr-00140-HEH Document 271 Filed 08/08/19 Page 4 of 14 PageID# 4925




BP-229 RESPONSE                                              Case Number: 983019-Fl



Your Request for Administrative Remedy dated June 14, 2019, and received in the
Administrative Remedy office June 18, 2019, has been reviewed. You state that the last
name used in your inmate records is incorrectly spelled and relies on incorrect foreign
documents about you. As relief, you request that your correct name be used.

A review of the issues raised in your Request for Administrative Remedy has been
conducted. The results of the review revealed that Program Statement 5800.15,
Correctional Systems Manual Section 402(d), states, "[t]he name entered on the
Judgment in a Criminal Case (J&C) is considered the committed name to be used by the
inmate, as well as the Bureau of Prisons (BOP). The BOP database must reflect the
committed name, which may only be changed by an order from the Federal sentencing
court." The name in your J&C is the name that is used by the BOP and has been entered
into the BOP database. Pursuant to applicable policy, any name change must be made by
order of the sentencing court (United States District Court for the Eastern District of
Virginia). You may petition the court if you wish to seek a name change.

Accordingly, this response to your Request for Administrative Remedy is for informational
purposes only. In the event you are not satisfied with this response and wish to appeal,
you may do so within 20 calendar days of the date of this response by submitting a BP-
230(13)to the Regional Director, Federal Bureau of Prisons, North Central Regional
Office, Gateway Complex, Tower II, 8th Floor, 400 State Avenue, Kansas City, Kansas
66101-2492.




 c                                                                  IS- W
Andre Metevousian, Complex Warden                            Date
          Case 3:14-cr-00140-HEH
 u,s. DEPARTMENT OF juSTitE      Document 271 Filed 08/08/19
                                              REQUEST        Page 5 of 14 PageID#
                                                         FOR ADMINISTRATIVE       4926
                                                                               REMEDY
 Federal Bureau of Prisons



                    Type or use ball-point pen. If attachments are needed, submitfour copies. Additional instructions on reverse.



                  LAST NAME, FIRST, MIDDLE INITIAL                                      REG. NO.                           UNIT                       INSTITUTION
 Part A- INMATE REQUEST ^ ^vOL*Je_ VVO
t& ^Lt>c VTtvt^              to                                                                 Lr<t©tJVxaJLci|^cCUi                           Peat.-vv,W9K«jn.iQt-
                  -bo eyinoicbvJi5_t'=®                                                      bo                                cptji&u'to i[0<.fii>€4\b hv^m
              bo -^wMtja <S bkM QiitUaSfceq'^kfici, ^^riAoLs ,ww^ to<;fc ka^vvu-
JUw oJts0txX>J^ -bo ^                                                                      .                                                                             8t
■,:f. btc^                                               W^wue-                          Yflosf^h
               1                                                          & cW^joAa Wu^                                                          d bW uhJLj.
j^xsui/vfi- iJ^v^'4'Cavd                                     ^oblkjeA' wKts ^C&V\/d^(cS,uJl£<ii


                                           CJiO*0lGe::U VvcVW8__ S
                  DATE               §Ot^                                                                             SIGNATURE OF REQUESTER
  Part B- RESPONSE


                                                                                                                   atjob MisV^




                 date                                                                                            WARDEN OR REGIONAL DIRECTOR
 If dissatisfied with this response, you may appeal to the Regional Director. Your appeal must be received i:t the Regional Office within 20 calendaj^iasonhe dateM this^sponse.
  ORIGINAL: RETURN TO INMATE                                                                                                 NUMBER:          ^oobR-r/
                                                                                                                     CASE NUMBER:

  Part C- RECEIPT
 Return to:
                       LAST NAME, FIRST, MIDDLE INITIAL                                        REG. NO.                         UNIT                     INSTITUTION
 SUBJECT:



                 DATE                         yTV                                           RECIPIENT'S SIGNATURE (STAFF MEMBER)                                      BP-229(13)
                                                                                                                                                                      APRIL 198?
  USP LVN                                     ">*^Fio(ia)o«flEDiaa)(*RB                                                                                               rtrmi. iwc
                             Case 3:14-cr-00140-HEH Document 271 Filed
       U.SvDEPARTMElv?r OF JUSTICE                                     08/08/19
                                                                 REQUEST    FOR Page 6 of 14 PageID#
                                                                                ADMINISTRATIVE       4927
                                                                                                  REMEDY
        *■»?•            . »*e.                                -
       Federal Bureau of Prisons



                                          Type or use ball-point pen. If attachments are needed, submit four copies. Additional instructions on reverse.
                                                 i                  h..-0                                                                         vjt i, -
       From:
                                     LAST NAME, FIRST, MIDDLE INITIAL                                                                                            REG. NO.                                   UNIT                                           INSTITUTION

                   klATE REQUEST
         Part A- INMATE  REQUEST                                                                                                                                   ^                                                          Va.%                                     v.                              .
     V V '      *. r-^       V0      '                                                                                                                       ^                     ^:v,Vvau. .:;4sOAVk {%.
     '. .{-?•      v-^               .1 r. :-;V               •,■ ■ <• - r-V_V?
                                                                         ^ V_VlQQ-C.^                                                                                  • -■\' ■ -t V'-'             ^              v; c - -M • ;                                        V '-
                                            :-                                                                                                                                                          v\
                                                                                                                                                                                                        x\ V/Ji      \\.f
                                                                                                                                                                                                                     '■\..' 'j\           Vv' :OAy\\,i                '' ^            f
                                                                                                                                                                                                                                                                                      ^ • •('^
                                                                                         ■'•'■.       ■I-' <•! V. i; v''i.V'^=*
                                                                                                                     r.JC^Ci ■                                     r.' - 'A:;                                                j '^-            /O-V-V-i'                                            ■
    :i^ T:               i
                                                              <'i   '. /■    Vm, 4;               :                    r                          '■■ , - . Cv
                                                                                                                                                                                                        1 WMA'- i,v.^                                                                    - -n
                                             5..'


                                         ^ ;■ ^                              -a:                      - O \
                                                                                                                                              ^                                           vV.vA-x.\r.                    ::        f> ^           '        ■. \
                                   A        V-Ai>.vy^
                                     '•     2.            V
                                                                                                                                                              - \v
     r\,:,                                                                  a'-;uvv-!                                                                              xxCn.vua d                                                                              ■>          -'-v^
       ■.                          \ :.                                              -            r     f.' '■ . ; .                      ■          , , V             v^ry v a .                                  '^O                ■ ^' -k              v- .'„av. ..k
                                                                                                                                ;: ' 4 ,A,                                             ■;.,
                              ;:                          .         ;'.A.
                                                                       .    ,A-    a.• ' '4                                vv VV^ ^•■ ■.iM
                                                                                                                            ^.A
                                                                                                                                                                                 -,. , .~J>       r\, 'i vvi-                 .V ;                                            ■■• \
             A./ .-. vAn                                 ■ •- ' ••-0 <4. ^                            •■       ■                V"                         :,V            ^/r,                ■^^^,V^.V             f'    ^          'AVAyty^                    \M!.\ . .•—y'A-v f'
                                                                            AvVX"' rA ■ A'.'A '..A A                       ,1       - A'                                           A                      ' . -,               .      •       t       •'     -    A -•■ ^A-
                   *.,^ -A'.<A<- v'V'VA- ., A;
             VvA V .               ■■ •/ . A         ■                A'V'A AvOa.v                            ■'j- "        I- a'                    -O' V,:rvAi, . ' "V/^^.,
                                                                 o AAL-AaA                                    C AV\\v(/,                            ; 'A. V                vi,ii
                                           V- - a AAW
                                     DATE
                                                         ^——T};
                                                            ' ^
                                                                ■■'\^                                                                                                                             SIGNATURE OF REQUESTER

            Part B- RESPONSE


                                                                                                                                                                                                  (Z^O ^li8^




                                                                                                                                                                                              I   :•.
                                                                                                                                    /V'               'i                                                                       V ■        A




                                    DATE                                                                                                                                                      WARDEN OR REGIONAL DIRECTOR

       If dissatisfied with this response, you may appeal to the Regional Director. Your t

            SECOND COPY: RETURN TOINMATE


                                                                                                                                                                                                  CASE NUMBER

L           Part C- RECEIPT
       Return to:
                                              LAST NAME, FIRST, MIDDLE INFTIAL                                                                                          REG. NO.                                    UNIT                                         INSTITUTION

       SUBJECT:


                                    DATE                                                                                                                           RECIPIENT'S SIGNATURE (STAFF MEMBER)                                                                               BP-229(13)
                                                                                                                                                                                                                                                                                      APRIL 1982
                                                                                         nCKTEOCNRGDiamnVBI
            USP LVN
        Case 3:14-cr-00140-HEH
     DEP^TMENT CfE JUSTICE     Document 271 Filed 08/08/19
                                            REQUEST        Page 7 of 14 PageID#
                                                       FOR ADMINISTRATIVE       4928
                                                                            REMEDY
Federal Bureau of Priscyis


                   Type or use ball-point pen. Ifattachments are needed, submitfour copies. Additional instructions on reverse.

From:
                LAST NAME,FIRST, MIDDLE INITIAL                                         REG. NO.                           UNIT                        INSTITUTION

 Part A- INMATE REQUEST




                 DATE                                                                                                 SIGNATURE OF REQUESTER

 Part B- RESPONSE




                 DATE                                                                                             WARDEN OR REGIONAL DIRECTOR

Ifdissatisfied with this response, you may appeal to the Regional Director. Your appeal must be received in the Regional Office within 20calendar days ofthe date ofthis response.
                                                                                                                     CASE NUMBER:                                 I    r {
THIRD COPY;RETURN TO INMATE

                                                                                                                      CASE NUMBER:

  Part C- RECEIPT
Return to:
                                                                                               REG. NO.                          UNIT                      INSTITUTION
                      LAST NAME, FIRST, MIDDLE INITIAL

SUBJECT:


                 DATE                                                                        RECIPIENT'S SIGNATURE(STAFF MEMBER)                                        BP-229(13)
  USP LVN                                    0.    HanE>ONiecict£DnvBi
                                                                                                                                                                        APRIL 1^
            Case 3:14-cr-00140-HEH Document 271 Filed 08/08/19 Page 8 of 14 PageID# 4929


                                                     FEDERAL CORRECTIONAL COMPLEX
                                                             FLORENCE,COLORADO
                                                         INFORMAL RESOLUTION FORM

   Notice to inmate: Inmates have the responsibitW/to use this Program in GoodFaith andin an Honestand
    Straiffhtforward manner.

   Inmate Name: ■^OLtirvc^viULvi                                                    Reg. No.:
   Unit:'^^ O ^                                                                     Date:
   NOTICE TO INMATE: Be advised, normally prior to filing a Request for Administrative Remedy, BP-229(13),
   vou must attempt to informallv resolve vour complaint through your Correctional Counselor. Please follow the
   steps listed below:

   1.       State your complaint (single complaint or a reasonable number of closely related issues):

                                                             . CfeU3/\Av\A/Q ^                                                        ,vAQ^"c5avi'
            'OM                          *5®IU0Ji>y-Q <X                   V\A*^            hO JI^V jL =Oopf
                                                                                            IhOjiv                         ^ Cfc '
I yVV-YV^             ~LU>VLV;S«                                                                                  ^
            (If more space is needed, you may use up to one letter size (81/2 x 11) continuation page. You must also
            submit one copy of supporting exhibits, as exhibits will not be returned with the BP-229(13) response.)
                             J- ^   w-   p- —' -    —- " ■     ——   —'          "                                            «    9     •         #




   2. State what resolution you expect: V                                                               V^QJ^Q. Ap
                    \jC^jLfctQ/A u/^ ofi-iL                                                                                           u5>CUt


   InmateI's   Signature:.                                                          Date: "ik ■Vv^OA\^0\'^
   Counselor's Signature:                                                           Date   : .^y/f
    Department involvepk                                                            Date Assigned:,                         Due Date:


    Department's Response regardlngComplaInt:                             //t
                                                                                C,L              JL^ C^y ,s'^^L A                           V-n
                                                                                                                                                      T




    Department Head Signature:                         /        ^
    Unit Manager's Review:                                               ~
    Informally Resolved:                                                                     Date:


                        BP-8 ISSUED to Inmate      BP'S RETURNED to Counselor   BP'S ISSUED to Inmate    BP*9 RETURNED to Counselor         REMEDY CLERK

     DATE              rbJit                       </Sihj                           (,h%\vt                    lr?L?
     TIME
     COUNSELOR
                                                                                       V                                                      Oift

    FCC 1330.18C                                   Administrative Remedy Program                                                            Attachment 1
      Case 3:14-cr-00140-HEH Document 271 Filed 08/08/19 Page 9 of 14 PageID# 4930
       , Case,3:14-cr-00140-HEH Document 241 Filed 12/04/15 Page 1 of 7 PagelD# 4572
AO 245B(Rev. 12/03)(VAED rev. 2)Sheet I - Judgment in a Cnminal Case



                                 UNITED STATES DISTRICT COURT
                                         Eastern District of Virginia
                                              Richmond Division


UNITED STATES OF AMERICA
                V.                                           Case Number:    3:14CR00140-001

                                                             USM Number: 84991-083
 a/k/a Irek Ilgiz Khamidullah,
   Defendant.                                                Defendant's Attorneys: Robert J. Wagner, Esq.,
                                                               Paul G. Gill, Esq., and Claire G. Cardwell, Esq.



                                 JUDGMENT IN A CRIMINAL CASE
   The defendant was found guilty on Counts 1-15 of the Second Superseding Indictment after pleas of not guilty.
Accordingly,the defendant is adjudged guilty of the following counts involving the indicated offenses:

Title and Section        Nature of Offense                            OfFense Class      Offense Ended     Count


18U.S.C.§2339A           Conspiracy To Provide Material Support          Felony            11/29/2009         1
                         to Terrorists

18 U.S.C.§ 2339A and 2 Providing Material Support to Terrorists          Felony            11/29/2009        2


18U.S.C.§32              Conspiracy To Destroy an Aircraft of the        Felony            11/29/2009         3
                         Armed Forces of the United States

18 U.S.C. §32 and 2      Attempt To Destroy an Aircraft ofthe            Felony            11/29/2009
                         Armed Forces of the United States

18U.S.C.§ 1117           Conspiracy To Kill an Officer or                Felony            11/29/2009
                         Employee ofthe United States or a
                         Person Assisting Such Officer or
                         Employee

18 U.S.C. § 1114 and 2   Attempt To Kill an Officer or Employee          Felony            11/29/2009
                         ofthe United States or a Person Assisting
                         Such Officer or Employee

18 U.S.C. § 1114         Attempt To Kill an Officer or Employee          Felony            11/29/2009
                         ofthe United States or a Person Assisting
                         Such Officer or Employee

18 U.S.C.§ 2332(b)       Conspiracy To Murder a National of the          Felony            11/29/2009
                         United States

18 U.S.C. § 2332(b)      Attempt To Murder a National of the             Felony            11/29/2009
and 2                    United States
Case 3:14-cr-00140-HEH Document 271 Filed 08/08/19 Page 10 of 14 PageID# 4931
  Case 3:14-cr-00140-HEH Document 55 Filed 04/23/15 Page 1 of 22 PagelD# 192



                                                                               RLEO
                                                                          IN OPEN COURT
                IN THE UNITED STATES DISTRICT COURT FOF

                         EASTERN DISTRICT OF VIRGINIA                     APR 2 3 2015

                                Richmond Division                   CLERK. U.S. DISTRICT COURT
                                                                       ALEXANDRIA, VIRGINIA
UNITED STATES OF AMERICA               No.3:14crl40

                                       Count One, 18 U.S.C.§ 2339A
           V.                          (Conspiracy To Provide Material Support to
                                       Terrorists)

IREKILGIZ HAMIDULLIN,                  Count Two, 18 U.S.C. § 2339A
                                       (Providing Material Support to Terrorists)
           Defendant
                                       Counts Three & Four, 18 U.S.C. §§ 32 & 2
                                       (Conspiracy & Attempt To Destroy an
                                       Aircraft ofthe Armed Forces ofthe United
                                       States)

                                       Counts Five through Seven, 18 U.S.C. §§1117,
                                       1114,& 2(Conspiracy & Attempt To Kill an
                                       Officer or Employee ofthe United States or a
                                       Person Assisting Such Officer or
                                       Employee)

                                       Counts Eight through Ten, 18 U.S.C. §§ 2332(b)
                                       & 2(Conspiracy & Attempt To Murder a
                                       National ofthe United States)

                                       Counts Eleven through Twelve, 18 U.S.C. §§ 2332(c)
                                       & 2(Engaging in Physical Violence with Intent
                                       To Cause Serious Bodily Injury to a National
                                       ofthe United States)

                                      Count Thirteen, 18 U.S.C.§ 2332a
                                      (Conspiracy To Use a Weapon of Mass Destruction)

                                      Counts Fourteen & Fifteen, 18 U.S.C. §§ 924(c)&(o)
                                      (Possession of& Conspiracy To Possess a Firearm in
                                       Connection with a Crime of Violence)

                       SECOND SUPERSEDING INDICTMENT

                          April 2015 Term - At Alexandria
U.S. Deparimcnt
          Caseof3:14-cr-00140-HEH
                Justice                         Regional
                                  Document 271 Filed     Administrative
                                                     08/08/19  Page 11Remedy   Appeal 4932
                                                                        of 14 PageID#
Federal Bureau of Prisons


Type or use ball-point pen. If atlachmenls are needed, submit four copies. One copy of the completed BP-229(I3) including any attachments mu.st be submitted



                  I AQTMAMP RIDCT Vimni R IMITIAI                V              Rpr; MO                        IIMIT                    INSI
                                                                                                                                        INSTITUTION

Part A - REASON FOR APPEAL




      V                               0Avv<2>e,^Vv cukLfusJ^ , xjpoJt.                                                     U2txM-S OM~ "VuSt
                          VDAv       Wv^

                      Uouo^ ^^                                                         Ua                         Wvu:^?> ,

                     <^£xxjc:y^ojv\/fc                                                                              Mrv>ov<Ht \v\
'tsiALoM^ Ou^Ov.WVxje.                                               Vw^                    Sf^                                          USiW'oa.
         uDVuvU^toDVvoJL                                                               •ua.c^jcxjt/i^. wu^
          3>QA^                                                                            ^QAA>A.A.\fl^.ot^rv
               DATE                                                                                         SIGNATURE OF REQUESTER

Part B - RESPONSE




               date                                                                                            regional DIRECTOR
If dissatisfied with this response, you may appeal to the General Counsel. Your appeal must be received in the General Counsel's Office within 30 calendar
days of the date of this response.
ORIGINAL: RETURN TO INMATE                                                                                CASE NUMBER:

Part C - RECEIPT
                                                                                                          CASE NUMBER:


Return to:
                        LAST NAME,HRST,MIDDLE INITIAL                               REG. NO.                        UNIT                    INSTITUTION
SUBJECT:



               DATE                        yrv                                    SIGNATURE,RECIPIENT OF REGIONAL APPEAL
                                           fteg                                                                                                       BP-230(i3)
USP LVN                                    ^G^mKitooNRKvaiDWKw                                                                                        JUNE 2002
u.^. Department
          Caseof3:14-cr-00140-HEH
                justice,^        ^ Document 271 Filed
                                                 Regional Admiiiistrative
                                                      08/08/19   Page 12Remedy   Appeal 4933
                                                                          of 14 PageID#
Federal Bureau of Prisons


Type or use ball-point pen. If attachments are needed, submit four copies. One copy of the completed BP-229(13) including any attachments must be submitted

                                                                                                                                 aSR^.
                  LAST NAME.FIRST.mIdDLE INITIAL                                 REG. NO.                       UNIT                INSTITUTION
Part A - REASON FOR APPEAL


ITv'^u CQA-e                                                                                                                                     ^ ^
A, A <aa-vv                                                                                                                                cxyie
^                     Wx-o-^                                                           i<A
 V\A^ WOAvJL                                                                                            hA.<^                                    'v..'.,
 .rAc-seajne-                     ^ AoJ^a. l-vv ..o o.-olovj^ ^
                     ^£ouqMOLA^A                  W^v>ocx>l^ U                                                                                 Uvo<x.^t.
                              f      4   -, ■ .                  AV't -A'        ''- A -c^eooOtM \aaa,(
vS 'Axj u:)Vvy\>--'WAOvvQ.k ^                                                                                      A

•\^. yS-A :X^OA^                                                                                  C^^A4^\JkuW>L^
               DATE                                                                                         SIGNATURE OF REQUESTER

Part B - RESPONSE




               DATE                                                                                             REGIONAL DIRECTOR
If dissatisfied with this response, you may appeal to the General Counsel. Your appeal.must be received in the General Counsel's Office within 30 calendar
days of the date of this response.
FIRST COPY: REGIONAL FILE COPY                                                                            CASE NUMBER:                         '

Part C - RECEIPT
                                                                                                          CASE NUMBER:


Return to:
                        LAST NAME,FIRST, MIDDLE INITIAL                             REG. NO.                           UNIT                INSTITUTION
<;TiRiFrT-                                                                                                         ^


               DATE                                                              SIGNATURE,RECIPIENT OF REGIONAL APPEAL
                                                                                                                                                           BP-230(13)
USP LVN                                                                                                                                                    JUNE 2002
          Caseof3:14-cr-00140-HEH
U.S. Department justice ^                                       Document 271 Filed 08/08/19
                                                                              Regional       Page 13Remedy
                                                                                       Administrative of 14 PageID#
                                                                                                             Appeal 4934
Federal Bureau of Prisons


Type or use ball-point pen. If attachments are needed, submit four copies. One copy of the completed BP-229(13) including any attachments must be submitted
with this appeal.                                       .                                   \ i r f a r-. %                        \ i              .        -

From:
        'v             ■'-Ug'Aj,                                                           .R-H XV                                'W                         (.I?
                    LAST NAME,FIRST, MIDDLE INITIAL                                                    REG. NO.                              UNIT                   INSTITUTION

Part A - REASON FOR APPEAL


Tv • • i      w.i'c                           V     ■


                                                                          r'/      r       • i                 • 'i.
                          WCA                ':Av                                      ■         .         ■      V             ■VvU- -tvv vcji

< V V V'- '



                                                                                                     V.< O
                                                                  OA
                                                                                                                                         j

                                     ta v:        --CaV-G'. '                                                                             ■ V \ G '.JL   j
        ■Ae'a.A
                      Gi-aAlV'-'-Xv/                        V
                                                                 vJ i ,       ,
                                                                                                       'A Grvr-,
                                                                                                       •
                                                                                                                                    y- ' 'J A vo'-' A-;

          •                 'G          ,         . .   ■                 A       . - ,                                 : iOJ6A ■ . ■•• '.A' '           C'A^- -




               DATE                                                                                                                      SIGNATURE OF REQUESTER

Part B - RESPONSE




               DATE                                                                                                                          REGIONAL DIRECTOR
If dissatisfied with this response, you may appeal to the General Counsel. Your appeal must be received in the General Counsel's Office within 30 calendar
days of the date of this response.
SECOND COPY: RETURN TO INMATE                                                                                               .        CASE NUMBER:                               ^

Part C - RECEIPT
                                                                                                                                     CASE NUMBER:


Return to:
                        LAST NAME, FIRST, MIDDLE INITIAL                                                         REG. NO.                       UNIT                  INSTITUTION

SUBJECT:



               DATE                                                                                        SIGNATURE, RECIPIENT OF REGIONAL APPEAL
                                                                                                                                                                                BP-230(13)
USP LVN                                                                                                                                                                     -   JUNE2002
             Case 3:14-cr-00140-HEH Document 271 Filed
U.S. Department of Jpstice »                           08/08/19
                                                  Regional        Page 14Remedy
                                                           Administrative of 14 PageID#
                                                                                 Appeal 4935
Federal Bureau of Prisons


Type or use ball-point pen. If attachments are needed, submit four copies. One copy of the completed BP-229(I3) including any attachments must be submitted
with this appeal.                                 -                                    , ■                                                  .
                           » .          ^         • -              . C    •   '    •                                                   V-
From;                        '                    •                                               ^                                   - -                       ■
                    LAST NAME.HRST,MIDDLE INITIAL                                 REG.NO.                      UNIT                         INSTITUTION

Part A - REASON FOR APPEAL




                                                               (   V                                    'X-
              •v/      V -•i..;      ^




                                            ; >. '1,
                                               ■ r




 \ "j


               DATE                                                                                         SIGNATURE OF REQUESTER

Part B - RESPONSE




               DATE                                                                                            REGIONAL DIRECTOR
If dissatisfied with this response, you may appeal to the General Counsel. Your appeal must be received in the General Counsel's Office within 30 calendar
days of the date of this response.
THIRD COPY: WARDEN'S ADMINISTRATIVE REMEDY FILE                                                           CASE NUMBER:                              ^

Part C - RECEIPT
                                                                                                          CASE NUMBER:


Return to:
                        LAST NAME,HRST,MIDDLE INITIAL                                  REG. NO.                     UNIT                        INSTITUTION

SUBJECT:,



               DATE                                                               SIGNATURE,RECIPIENT OF REGIONAL APPEAL
                                                                                                                                                        BP-230(13)
USP LVN                                                                                                                                                 JUNE 2002
